[Cite as State v. Copeland, 2011-Ohio-6034.]




                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO



STATE OF OHIO,                                    :     APPEAL NO. C-110120
                                                        TRIAL NO. B-0304897
        Plaintiff-Appellee,                       :

  vs.                                             :        O P I N I O N.

DEMETRIUS COPELAND,                               :

    Defendant-Appellant.                          :



Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Cause Remanded

Date of Judgment Entry on Appeal: November 23, 2011


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Demetrius Copeland, pro se.




Please note: We have removed this case from the accelerated calendar.
                 OHIO FIRST DISTRICT COURT OF APPEALS



Per Curiam.

       {¶1}   Defendant-appellant Demetrius Copeland appeals from the Hamilton

County Common Pleas Court’s judgment overruling his “Motion to Vacate a Void

Sentence.” We remand this case for the proper imposition of postrelease control.

       {¶2}   In 2003, Copeland was convicted of carrying concealed weapons,

having weapons under a disability, and six counts of aggravated robbery.            He

unsuccessfully challenged his convictions in appeals to this court and to the Ohio

Supreme Court. See State v. Copeland (Oct. 27, 2004), 1st Dist. No. C-030907,

appeals not accepted for review, 105 Ohio St.3d 1463, 2005-Ohio-1024, 824 N.E.2d

91; 106 Ohio St.3d 1487, 2005-Ohio-3978, 832 N.E.2d 739.

       {¶3}   In February 2010, he filed with the common pleas court a motion

seeking a new sentencing hearing on the ground that his sentence was void because

the trial court had failed to adequately notify him concerning postrelease control. On

appeal, Copeland presents a single assignment of error challenging the overruling of

this motion. The challenge is well taken.

       {¶4}   In State v. Bloomer, 122 Ohio St.3d 200, 2009-Ohio-2462, 909 N.E.2d

1254, the Ohio Supreme Court declared that “the most basic requirement” of the

postrelease-control statutes and the court’s postrelease-control decisions is that a

sentencing court must “notify the offender of the mandatory nature of the term of

postrelease control and the length of that mandatory term and incorporate that

notification in its entry.” Id. at ¶69. Thus, in sentencing Copeland for the aggravated

robberies, all first-degree felonies, the trial court was required to notify Copeland,

both at sentencing and in his judgment of conviction, that upon his release from

prison, he would be subject to a mandatory five-year period of postrelease-control




                                              2
                 OHIO FIRST DISTRICT COURT OF APPEALS



supervision. See R.C. 2929.19(B)(3)(c); R.C. 2967.28(B)(1); State v. Jordan, 104

Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864, paragraph one of the syllabus. And

in sentencing him for the fourth-degree felony of carrying concealed weapons and for

the fifth-degree felony of having weapons under a disability, the court was required

to notify Copeland, both at sentencing and in his judgment of conviction, that upon

his release from prison, he could be subject to up to three years of postrelease-

control supervision. See R.C. 2929.19(B)(3)(d); R.C. 2967.28(C); Jordan, 104 Ohio

St.3d 21, paragraph one of the syllabus.

       {¶5}   At Copeland’s sentencing hearing and in his judgment of conviction,

the trial court failed to specify the duration of each period of postrelease control

imposed and failed to notify Copeland concerning the mandatory nature of the

postrelease-control periods imposed for the aggravated robberies. To the extent that

the court did not adequately notify Copeland concerning postrelease control, his

sentences are void, and he is “entitled * * * to the proper imposition of postrelease

control.” State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332,

paragraphs one and two of the syllabus; see, e.g., State v. Truitt, 1st Dist. No. C-

050188, 2011-Ohio-1885, ¶19; State v. Thomas, 1st Dist. Nos. C-100411 and C-

100412, 2011-Ohio-1331; State v. Brown, 1st Dist. No. C-100050, 2010-Ohio-4599,

¶13.

       {¶6}   Copeland did not assign this matter as error in his direct appeal from

his convictions. He instead presented the challenge in a postconviction motion for

resentencing. But when a sentence is void to the extent that it was not imposed in

conformity with the statutory mandates concerning postrelease control, and the

matter has come to the attention of a court, whether on direct appeal or in a




                                             3
                  OHIO FIRST DISTRICT COURT OF APPEALS



collateral challenge, the court “cannot ignore” the matter, State v. Boswell, 121 Ohio

St.3d 575, 2009-Ohio-1577, 906 N.E.2d 422, ¶12; see, also, State v. Simpkins, 117

Ohio St.3d 420, 2008-Ohio-1197, 884 N.E.2d 568, ¶23, and “the offending portion of

the sentence is subject to review and correction.”       Fischer, 128 Ohio St.3d 92,

paragraph one of the syllabus and ¶27; accord Truitt, supra, at ¶20.

       {¶7}    Copeland’s sentences are void to the extent that he was not adequately

notified concerning postrelease control.      Because his motion for resentencing

brought this matter to the attention of the common pleas court, the court erred in

overruling the motion. We, therefore, sustain the assignment of error and remand

this case for correction of the offending portions of his sentences in accordance with

the law and this opinion.

                                                                       Cause remanded.

DINKELACKER, P.J., HILDEBRANDT and SUNDERMANN, JJ.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                              4